DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
                             The Office recommends to limit the abstract to 150 words.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

                                         Claim 4,12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                            Claim 4,12 recites “the transmit optical coupler is disposed at a midpoint between the first receive optical coupler and the second receive optical coupler”. It is not clear what the applicants means by midpoint. It is not clear whether it is a physical midpoint or optical midpoint. The specification and drawings does not clearly define what is meant by the midpoint. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,6,9-10,14,17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 20180356528 A1 (Schaffner et al.).
                                    Claim 1, Schaffner teaches a light detection and ranging (LIDAR) system comprising one or more circuit modules, wherein at least one of the one or more circuit modules includes:
                                         a transmit optical coupler (see figure 1, para 62 note optical fibers to output light) configured to emit a transmit beam in response to a first portion of an optical signal (see figure 1, para 62 note switch 34), wherein the transmit beam is emitted into an environment and reflected from an object in the environment back to the at least one of the one or more circuit modules as a returning beam (para 63 note received light) ;
                                   a first optical mixer disposed on a first optical path to receive the returning beam in response to the returning beam having a first displacement (see figure 1, para 63 note first direction 20, first mixer 30);
                                   a second optical mixer disposed on a second optical path to receive the returning beam in response to the returning beam having a second displacement (see figure 1, para 63 note second direction 32, second mixer 30′);
                                     and an optical switch (see figure 1, para 63 note switch 40 for controllably directing the local oscillator light 24 to the first mixer 30 or to the second mixer 30′) coupled to provide a particular portion of the optical signal to the first optical mixer or the second optical mixer based on whether the returning beam has the first displacement or the second displacement (para 63 note first direction 20 and second direction 32).

                                    Claim 2, Schaffner teaches the LIDAR system of claim 1, further comprising: a first receive optical coupler (para 64 note first grating in-coupler)  disposed on the first optical path and coupled to provide the returning beam to the first optical mixer in response to the returning beam having the first displacement (para 63 note first direction 20); 
                              and a second receive optical coupler (para 64 note second grating in-coupler) disposed on the second optical path and coupled to provide the returning beam to the second optical mixer in response to the returning beam having the second displacement (para 63 note second direction 32 ).

                                    Claim 6, Schaffner teaches the LIDAR system of claim 1, wherein the first displacement comprises displacement of the returning beam in a first direction (see figure 1, para 63 note first direction 20), and wherein the second displacement comprises displacement of the returning beam in a second direction that is different from the first direction (see figure 1, para 63 note second direction 32 ).

                                    Claim 9, Schaffner teaches an autonomous vehicle control system including a light detection and ranging (LIDAR) system, the LIDAR system comprising:
                        a transmit optical coupler (see figure 1, para 62 note optical fibers to output light)  configured to emit a transmit beam in response to a first portion of an optical signal (see figure 1, para 61 note switch 34), wherein the transmit beam is emitted into an environment and reflected from an object in the environment back to the LIDAR system as a returning beam (para 63 note received light); 
                                  a first optical mixer disposed on a first optical path to receive the returning beam in response to the returning beam having a first displacement (see figure 1, para 63 note first direction 20, first mixer 30); 
                                   a second optical mixer disposed on a second optical path to receive the returning beam in response to the returning beam having a second displacement (see figure 1, para 63 note and second direction 32, second mixer 30′); 
                                   and an optical switch (see figure 1, para 63 note switch 40 for controllably directing the local oscillator light 24 to the first mixer 30 or to the second mixer 30′) coupled to provide a particular portion of the optical signal to the first optical mixer in response to the returning beam having the first displacement and to provide the particular portion of the optical signal to the second optical mixer in response to the returning beam having the second displacement (see figure 1, para 63 note first direction 20 and second direction 32).

                                    Claim 10, Schaffner teaches the autonomous vehicle control system of claim 9, wherein the LIDAR system further comprises:
                            a first receive optical coupler (para 64 note first grating in-coupler) disposed on the first optical path and coupled to provide the returning beam to the first optical mixer (para 63 note optical mixer 30 ) in response to the returning beam having the first displacement (para 63 note first direction); 
                           and a second receive optical coupler (para 64 note second grating in-coupler) disposed on the second optical path and coupled to provide the returning beam to the second optical mixer (para 63 note second optical mixer 30′)  in response to the returning beam having the second displacement (para 63 note second direction 32 ).

                             Claim 14, Schaffner teaches the autonomous vehicle control system claim 9, wherein the first displacement comprises displacement of the returning beam in a first direction (para 63 note first direction), and wherein the second displacement comprises displacement of the returning beam in a second direction that is different from the first direction (para 63 note second direction 32 ).

                             Claim 17, Schaffner teaches the autonomous vehicle control system of claim 9, wherein:
                         the first optical mixer is configured to generate a first electrical signal that is representative of a first beat signal; and the second optical mixer is configured to generate a second electrical signal that is representative of a second beat signal (para 76 figure 3 note optical mixer 30 of the LIDAR 10 of FIG. 1. Para 77 Note balanced photodetectors/photodiodes (84, illustrated in FIG. 4). Also note that both optical mixers 30 and 30’ of figure 1 has similar configuration and therefore has balanced photodetectors/photodiode that produce first and second electrical signals.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3-5,11-13,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180356528 A1 (Schaffner et al.) in view of US 20200333533 A1 (Rogers et al.).

                                    Claim 3, Schaffner teaches the LIDAR system of claim 2. Schaffner fails but Rogers teaches wherein the transmit optical coupler is disposed between the first receive optical coupler and the second receive optical coupler (see figure 2J Ref 225a′, 225b’ , 223. Para 135. Para 90 note optical coupler can be optical fiber.).  
 It would have been obvious to have combined the references of Schaffner and Rogers and modify the Lidar system such that the transmit optical coupler is disposed between the first receive optical coupler and the second receive optical coupler for the purpose of avoiding overlap of return beams.
                                    Claim 4, Schaffner as modified in view of Rogers teaches the LIDAR system of claim 3. Rogers teaches wherein the transmit optical coupler is disposed at a midpoint between the first receive optical coupler and the second receive optical coupler (see figure 2J Ref 225a′, 225b’ , 223. Para 135 note the first separation 221a is about equal to the second separation 221b. Para 90 note optical coupler can be optical fiber.).  
It would have been obvious to have combined the references of Schaffner and Rogers and modify the Lidar system such that the transmit optical coupler is disposed between the first receive optical coupler and the second receive optical coupler for the purpose of avoiding overlap of return beams.
                    Claim 5, Schaffner teaches the LIDAR system of claim 2. Schaffner fails but Rogers teaches wherein the first receive optical coupler and the second receive optical coupler are non-coaxial with, and spaced apart from, the transmit optical coupler (see figure 2J Ref 225a′, 225b’ , 223. Para 135 note spaced apart. Para 90 note optical coupler can be optical fiber. Para 136).  
It would have been obvious to have combined the references of Schaffner and Rogers and modify the Lidar system such that the first receive optical coupler and the second receive optical coupler are non-coaxial with, and spaced apart from, the transmit optical coupler for the purpose of avoiding overlap of return beams.
                             Claim 11, Schaffner teaches the autonomous vehicle control system of claim 10 . Schaffner fails but Rogers teaches wherein the transmit optical coupler is disposed between the first receive optical coupler and the second receive optical coupler (see figure 2J Ref 225a′, 225b’ , 223. Para 135. Para 90 note optical coupler can be optical fiber.).  
 It would have been obvious to have combined the references of Schaffner and Rogers and modify the Lidar system such that the transmit optical coupler is disposed between the first receive optical coupler and the second receive optical coupler for the purpose of avoiding overlap of return beams.
                                    Claim 12, Schaffner as modified in view of Rogers teaches the  autonomous vehicle control system of claim 11. Rogers teaches  wherein the transmit optical coupler is disposed at a midpoint between the first receive optical coupler and the second receive optical coupler (see figure 2J Ref 225a′, 225b’ , 223. Para 135 note the first separation 221a is about equal to the second separation 221b. Para 90 note optical coupler can be optical fiber.).  
It would have been obvious to have combined the references of Schaffner and Rogers and modify the Lidar system such that the transmit optical coupler is disposed between the first receive optical coupler and the second receive optical coupler for the purpose of avoiding overlap of return beams.
                                Claim 13, Schaffner teaches the autonomous vehicle control system of claim 10. Schaffner fails but Rogers teaches wherein the first receive optical coupler and the second receive optical coupler are non-coaxial with, and spaced apart from, the transmit optical coupler (see figure 2J Ref 225a′, 225b’ , 223. Para 135 note spaced apart. Para 90 note optical coupler can be optical fiber. Para 136).  
It would have been obvious to have combined the references of Schaffner and Rogers and modify the Lidar system such that the first receive optical coupler and the second receive optical coupler are non-coaxial with, and spaced apart from, the transmit optical coupler for the purpose of avoiding overlap of return beams.         
                                    Claim 18, Schaffner teaches a light detection and ranging (LIDAR) device including: 
                          a transmit optical coupler (see figure 1, para 62 note optical fibers to output light)  configured to emit a transmit beam in response to a first portion of an optical signal (see figure 1, para 61 note switch 34), wherein the transmit beam is emitted into an environment and reflected from an object in the environment back to the LIDAR device as a returning beam (para 63 note received light);                            
                           a first optical mixer disposed on a first optical path to receive the returning beam and generate a first electrical signal in response to the returning beam having a first displacement (see figure 1, para 63 note first direction 20, first mixer 30); 
                          a second optical mixer disposed on a second optical path to receive the returning beam and generate a second electrical signal in response to the returning beam having a second displacement (see figure 1, para 63 note second direction 32, second mixer 30′);
                             and an optical switch (see figure 1, para 63 note switch 40 for controllably directing the local oscillator light 24 to the first mixer 30 or to the second mixer 30′) coupled to provide a particular portion of the optical signal to the first optical mixer or the second optical mixer based on whether the returning beam has the first displacement or the second displacement;
                         Schaffner teaches a Lidar system. Schaffner fails but Rodger teaches a Lidar can be used in an autonomous vehicle control system for an autonomous vehicle (para 57 note control systems for autonomous vehicles) and Schaffner fails but Rodger teaches one or more processors configured to control the autonomous vehicle in response to the first electrical signal and the second electrical signal (From figure 2A, it can be seen that there are two optical mixers 284 that produce electrical signals and also note Ref 250 and 272. Para 161 note the processing system 250 of the LIDAR and also note the vehicle control module 272 causes the processing system 250 to transmit one or more signals to the steering or braking system of the vehicle to control the direction and speed of the vehicle. Para 233 note a reference beam from the laser source in one or more optical mixers, generate a signal based on the combining of the second signal and the reference beam, and operate a device based on the signal.).
                              It would have been obvious to have combined the references of Schaffner and Rogers and modify the LIDAR system such that it can be used to control an autonomous vehicle because the location and speed of surrounding objects can be obtained using the LIDAR and this information is expected to be of value in control systems for autonomous vehicles, such as self-driving, or driver assisted, automobiles (Rogers para 57).
 
                                    Claim 19, Schaffner as modified in view of Rogers teaches the autonomous vehicle of claim 18. Schaffner teaches wherein: the first electrical signal is representative of a first beat signal; and the second electrical signal is representative of a second beat signal (para 76 figure 3 note optical mixer 30 of the LIDAR 10 of FIG. 1. Para 77 Note balanced photodetectors/photodiodes (84, illustrated in FIG. 4). Also note that both optical mixers 30 and 30’ of figure 1 has similar configuration and therefore has balanced photodetectors/photodiode that produce first and second electrical signals.).  

                                    Claim 20, Schaffner as modified in view of Rogers teaches the autonomous vehicle of claim 19. Schaffner teaches wherein the one or more processors are configured to determine at least one of a range or a velocity of the object in response to at least one of the first electrical signal or the second electrical signal (para 97 note distance).
                   
Claim 7,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180356528 A1 (Schaffner et al.) in view of  US 20200018854 A1 (Hicks et al.) .
                                    Claim 7, Schaffner teaches the LIDAR system of claim 1. Schaffner fails but Hicks teaches wherein the optical signal comprises infrared laser light or near-infrared laser light (see figure 1 para 36 note infrared.).
                     It would have been obvious to have combined the references of Schaffner and Hicks and modify the Lidar system such that the optical signal comprises infrared laser light because infrared light beams do not interfere with the vision of the user.
                                   Claim 15, Schaffner teaches the autonomous vehicle control system of claim 9. Schaffner fails but Hicks teaches wherein the optical signal comprises infrared laser light or near-infrared laser light.
                     It would have been obvious to have combined the references of Schaffner and Hicks and modify the Lidar system such that the optical signal comprises infrared laser light because infrared light beams do not interfere with the vision of the user.

Claim 8,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180356528 A1 (Schaffner et al.) in view of US 7295290 B2 (YANAGISAWA et al.).

                                    Claim 8, Schaffner teaches the LIDAR system of claim 1.
Schaffner fails but YANAGISAWA teaches  the system further comprising: 
                     a splitter configured to receive the optical signal and to provide the first portion of the optical signal to the transmit optical coupler (see figure 1 Ref 39 splitting device and Ref 40) and to provide the particular portion of the optical signal to the optical switch (see figure 1 Ref 39 splitting device and Ref 44 switch).
                              It would have been obvious to have combined the references of Schaffner and YANAGISAWA and modify the LIDAR system such that a splitter is configured to receive the optical signal and to provide the first portion of the optical signal to the transmit optical coupler and to provide the particular portion of the optical signal to the optical switch for the purpose of splitting light with desired ratio and transferring light of desired ratio to switch and transmitter.

                                    Claim 16, Schaffner teaches the autonomous vehicle control system of claim 9. Schaffner fails but YANAGISAWA teaches the LIDAR system further comprises: a splitter configured to receive the optical signal and to provide the first portion of the optical signal to the transmit optical coupler (see figure 1 Ref 39 splitting device and Ref 40)  and to provide the particular portion of the optical signal to the optical switch (see figure 1 Ref 39 splitting device and Ref 44 switch).
                            It would have been obvious to have combined the references of Schaffner and YANAGISAWA and modify the LIDAR system such that a splitter is configured to receive the optical signal and to provide the first portion of the optical signal to the transmit optical coupler and to provide the particular portion of the optical signal to the optical switch for the purpose of splitting light with desired ratio and transferring light of desired ratio to switch and transmitter.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                                 Claim 1,3,7,8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5,8,9 of U.S. Patent No. 11435454. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach a LIDAR device with transmit coupler, receive couplers and optical mixers.

Claims of instant application
Claims of U.S. Patent No. 11435454
1
5
3
5
7
9
8
8



Claim 9,18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11435454. in view of US 20180356528 A1 (Schaffner et al.).

                             Pending claim 9,18 of instant application features essentially the same limitations as patented claim 17 of U.S. Patent No. 11435454. However pending claim 9,18 adds a transmit optical coupler that is not present in claim 17 of U.S. Patent No. 11435454. However Schaffner teaches a transmit optical coupler (see figure 1, para 62 note optical fibers to output light). It would have been obvious to have combined the references and add a transmit optical coupler for the purpose of transmitting beams efficiently. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645